Citation Nr: 0300126	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  96-31 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for TMJ syndrome, 
with degenerative joint disease and bruxism.  

2.  Evaluation of residuals, subluxation C1 on C2, with 
degenerative disc disease, currently evaluated as 40 
percent disabling.  

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability in 
association with TMJ arthroplasty at a VA Medical Center.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The appellant served on active duty from August 1972 to 
April 1974.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Oakland, 
California, Department of Veterans Affairs (VA), Regional 
Office (RO).  


FINDING OF FACT

The record reflects that the veteran failed to report for 
VA examinations scheduled; there is no evidence of "good 
cause," which would excuse her failure to report for these 
examinations.


CONCLUSION OF LAW

The claims of entitlement to service connection for TMJ 
syndrome, with degenerative joint disease and bruxism, an 
evaluation in excess of 40 percent for residuals, 
subluxation C1 on C2, with degenerative disc disease, and 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability in 
association with bilateral TMJ arthroplasty at a VA 
Medical Center are denied due to failure to report, 
without good cause, for a VA compensation examination.  38 
C.F.R. § 3.655(b) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if she is applying for, or in 
receipt of, VA compensation or pension benefits.  See 
Dusek v. Derwinski, 2 Vet. App. 519 (1992).  Where 
entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-
examination and a claimant, without good cause, fails to 
report for such examination, an original compensation 
claim shall be considered on the basis of the evidence of 
record.  38 C.F.R. § 3.655(b) (2002).  However, when an 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for an increased rating, 
the claim shall be denied.  

The appellant has been repeatedly scheduled and notified 
of scheduled VA examinations in association with her 
claims.  She failed to report for the examinations.  The 
September 1998 supplemental statement of the case provided 
the regulatory criteria of 38 C.F.R. § 3.655 addressing 
the consequences of a failure to report for a scheduled VA 
examination.  The May 2002 rating decision noted her 
failure to report, citing 38 C.F.R. § 3.655. 

There is no evidence showing "good cause" for her failure 
to report for the scheduled VA examinations.  The RO has 
made repeated attempts to schedule her for VA examination.  
The RO advised her of 38 C.F.R. § 3.655.  In essence, she 
has stated that she has failed to report because she did 
not want to see certain VA doctors.  This does not rise to 
the level of good cause.  If the veteran chooses to make 
herself unavailable while at the same time pursuing a 
claim for VA benefits, that is her choice and she must 
bear any adverse consequences of such action.  What is 
clear is that VA has made thorough and concerted efforts 
to assist the veteran in the development and adjudication 
of her claims.  Further action without response or 
assistance from the veteran constitutes a waste of limited 
government resources.  See e.g. Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).

None of the claims on appeal, to include the claim of 
entitlement to service connection for TMJ syndrome, with 
degenerative joint disease and bruxism, evaluation 
residuals, subluxation C1 on C2 with degenerative disc 
disease, currently evaluated as 40 percent disabling, and 
the claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
in association with bilateral TMJ arthroplasty at a VA 
Medical Center are not "an original compensation claim," 
which would allow the claims to be decided based upon the 
evidence of record when the veteran fails to report for an 
examination.  38 C.F.R. § 3.655(b).  The VA Form 21-526, 
received in April 1974, was the original compensation 
claim.  Therefore, the claims on appeal fall under "any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating" and are accordingly denied pursuant to 38 C.F.R. § 
3.655(b) (2002).


ORDER

The claims of entitlement to service connection for TMJ 
syndrome, with degenerative joint disease and bruxism, an 
evaluation in excess of 40 percent for residuals, 
subluxation C1 on C2, with degenerative disc disease, and 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability in 
association with bilateral TMJ arthroplasty at a VA 
Medical Center are denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

